In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Incorporated Village of Southampton dated March 28, 2002, which, after a hearing, denied the petitioner’s application for a wetlands permit and a variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Catterson, J.), dated July 14, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The determination of the Zoning Board of Appeals of the Incorporated Village of Southampton (hereinafter the Board) was supported by substantial evidence (see Matter of Retail Prop. Trust v Board of Zoning Appeals of Town of Hempstead, 98 NY2d 190 [2002]; Matter of Stoppelman v Planning Bd. of Vil. of Scarsdale, 232 AD2d 571 [1996]). The record contains conflicting expert opinions regarding the environmental impact of the proposed project, and the Board was entitled to credit the findings of those experts who concluded that the project would *446have a substantial adverse impact on the protection of the tidal wetlands (see Matter of Retail Prop. Trust v Board of Zoning Appeals of Town of Hempstead, supra at 196). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Santucci, J.E, Luciano, Schmidt and Adams, JJ., concur.